Citation Nr: 0905272	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-16 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected Behcet's syndrome.

2.  Entitlement to service connection for shingles, to 
include as secondary to service-connected Behcet's syndrome.

3.  Entitlement to service connection for obesity, to include 
as secondary to service-connected Behcet's syndrome.

4.  Entitlement to service connection for asthma, to include 
as secondary to service-connected Behcet's syndrome.

5.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected Behcet's syndrome.

6.  Entitlement to service connection for hyperlipidemia, to 
include as secondary to service-connected Behcet's syndrome.

7.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to service-connected 
Behcet's syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to July 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran requested a regional office hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in October 2004.  The Veteran testified at 
that time and the hearing transcript is of record.

In September 2008, the Board requested expert Veteran's 
Health Administration (VHA) medical opinions in this case.  
In January 2009, the Board provided the Veteran with copies 
of the opinions and provided a 60-day period of time for a 
response.  The Veteran indicated that he had nothing further 
to submit in support of his claims.  The VHA medical opinions 
have been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  While hypertension was not present during service or 
manifest to a compensable degree within one year after 
discharge from service, there is competent, probative 
evidence of record demonstrating that the Veteran's 
hypertension is etiologically related to his service-
connected Behcet's syndrome and that it has been aggravated 
by the service-connected Behcet's syndrome.

2.  While diabetes mellitus was not present during service or 
manifest to a compensable degree within one year after 
discharge from service, there is competent, probative 
evidence of record demonstrating that the Veteran's diabetes 
mellitus is etiologically related to his service-connected 
Behcet's syndrome and that it has been aggravated by the 
service-connected Behcet's syndrome.

3.  While sleep apnea was not present during service, there 
is competent, probative evidence of record demonstrating that 
the Veteran's sleep apnea is etiologically related to his 
service-connected Behcet's syndrome and that it has been 
aggravated by the service-connected Behcet's syndrome.

4.  There is no clear and unmistakable evidence of record to 
rebut the presumption of soundness at the time of entry to 
active duty.  Asthma was not present during service, but 
there is competent, probative evidence of record 
demonstrating that the Veteran's asthma is etiologically 
related to his service-connected Behcet's syndrome and that 
it has been aggravated by the service-connected Behcet's 
syndrome.
  
5.  Shingles were not present during service, any current 
shingles are not attributable to any event, injury, or 
disease in service, and the Veteran's shingles are not 
etiologically related to his service-connected Behcet's 
syndrome, nor are 
shingles shown to have been aggravated by the service-
connected Behcet's syndrome.

6.  Obesity is not a disability for which service connection 
can be awarded.  

7.  Hyperlipidemia is not a disability for which service 
connection can be awarded.  


CONCLUSIONS OF LAW

1.  Hypertension is caused by the Veteran's service-connected 
Behcet's syndrome; therefore secondary service connection is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2008); Allen v. Brown, 7 Vet. App. 
439 (1995).

2.  Diabetes mellitus is caused by the Veteran's service-
connected Behcet's syndrome; therefore secondary service 
connection is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  Sleep apnea is caused by the Veteran's service-connected 
Behcet's syndrome; therefore secondary service connection is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2008); Allen v. Brown, 7 Vet. App. 
439 (1995).

4.  Resolving all doubt in the Veteran's favor, asthma is 
caused by the Veteran's service-connected Behcet's syndrome; 
therefore secondary service connection is warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).

5.  The criteria for entitlement to service connection for 
shingles, to include as secondary to service-connected 
Behcet's syndrome, are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008); Allen 
v. Brown, 7 Vet. App. 439 (1995).

6.  Service connection for obesity is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).

7.  Service connection for hyperlipidemia is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a) (2008). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (West 
2002); 38 U.S.C.A. §§ 1110, 1131 (2008).  If a chronic 
disorder such as hypertension or diabetes mellitus is 
manifest to a compensable degree within one year after 
separation from service, the disorders may be presumed to 
have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a) (2008).  According to Allen v. Brown, 7 
Vet. App. 439 (1995), secondary service connection may be 
found where a service connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006). The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the United States Court of Appeals for 
Veterans Claims (Court) ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  See Allen, supra.  This had not been VA's 
practice, which suggests that the recent changes amount to a 
substantial change.  Id. at 447-449.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the Veteran.

Under the provisions of 38 C.F.R. § 3.310 in effect prior to 
October 10, 2006, a disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  The Veteran's claim in 
this case was filed prior to October 10, 2006.



I.  Hypertension, Sleep Apnea, and Diabetes Mellitus

The Veteran testified that his hypertension, sleep apnea, and 
diabetes mellitus are related to service or are secondary to 
his service-connected Behcet's syndrome.  Service treatment 
records (STRs) associated with the Veteran's claims file show 
that he was afforded a clinical evaluation and physical 
examination in January 1986 prior to entering service.  The 
Veteran's blood pressure was interpreted to be 80/70 and no 
evidence of hypertension, sleep apnea, or diabetes mellitus 
was found.  The Veteran specifically denied ever having high 
blood pressure.  In March 1986, the Veteran reported to sick 
call with subjective complaints of bilateral leg numbness.  
The Veteran's blood pressure was interpreted to be 110/72.
 
The Veteran was subsequently diagnosed with and treated for 
transverse myelitis in May 1986.  Shortly thereafter, the 
Veteran appeared before a Physical Evaluation Board (PEB).  
The Veteran was placed on the temporary disability retirement 
list (TDRL).  He was afforded multiple TDRL examinations 
during the period November 1987 to December 1990.  No 
cardiovascular, respiratory, or endocrine abnormalities were 
found.  In December 1990, the Veteran appeared before another 
PEB and was found to be unfit for further military duty as a 
result of his transverse myelitis.  He was permanently 
retired at that time.

The first pertinent post-service treatment record is dated 
September 1993.  The Veteran was given a VA general medical 
examination (GME) at that time.  The Veteran's blood pressure in 
a sitting position was 160/100, 144/100, and 144/100.  The 
Veteran's blood pressure in a recumbent position was 142/92 and 
156/110 in a standing position.  Although a review of systems was 
negative for cardiovascular or endocrine abnormalities, the 
examiner diagnosed the Veteran as having hypertensive 
cardiovascular disease, hyperlipidemia, and obesity.

A September 2002 VA outpatient treatment note identified the 
Veteran as a "borderline diabetic."  In a VA rheumatology 
consultation note dated March 2003, the Veteran was diagnosed as 
having obesity, poorly controlled hypertension, and diabetes 
mellitus, among other conditions.  

In March 2003, the Veteran underwent a series of VA Compensation 
and Pension (C&P) Examinations in connection with numerous 
claims.  The Veteran's lungs were clear with good, symmetrical 
ventilation.  No wheezes, rhonchi, or rales were noted.  The 
Veteran stated that he used a Bi-Pap machine while sleeping.  The 
impression was sleep apnea.  

The Veteran further stated that he had hyperlipidemia since 2001.  
The Veteran's blood pressure was interpreted to be 150/99 and 
151/96 on recheck.  The impression was arterial hypertension and 
hyperlipidemia, among other conditions.  After reviewing 
Harrison's Principles of Internal Medicine, the examiner 
concluded that there was no relationship between the Veteran's 
Behcet's syndrome and his sleep apnea, hypertension, or diabetes 
mellitus.  The examiner further noted that the Veteran had a 
"metabolic syndrome" because he has hypertension, diabetes, and 
morbid obesity.     
 
Associated with the Veteran's claims file is a private 
opinion dated May 2004 from D. Hammoudi, M.D.  Dr. Hammoudi 
reviewed medical records for the period beginning in 1997 and 
concluded that the Veteran's Behcet's syndrome was the 
"primary factor" for his hypertension, sleep apnea, and 
diabetes mellitus, among other conditions.  

C. Bash, M.D. submitted a medical opinion dated May 2004 in 
support of the Veteran's claims.  Dr. Bash reported that he 
reviewed the Veteran's medical records as well as pertinent 
medical literature.  According to Dr. Bash, the Veteran's 
sleep apnea was caused by his "BD [Behcet's disease] induced 
brainstem lesion because the respiratory central is located 
in the brainstem, the literature supports an association (see 
Sakuri et al.) and no other etiology has been proven."  

Dr. Bash added that the Veteran's service-connected 
fibromyalgia, which was part of the 100 percent rating 
assigned for Behcet's syndrome, made it impossible for the 
Veteran to exercise, thereby causing his morbid obesity, 
diabetes mellitus, hypertension, and "lipid abnormalities."  
Dr. Bash cited to a specific scholarly medical article (i.e., 
Yavuz, 1998) in support of this contention.  See also January 
2003 rating decision (granting service connection for 
fibromyalgia).  

The Veteran was afforded a series of VA C&P examinations in March 
and April 2005 in connection with numerous claims.  Pulmonary 
function tests (PFTs) administered at that time were interpreted 
to show a mild obstructive disease with no evidence of 
reversibility.  The Veteran also reported wheezing, shortness of 
breath, and coughing.  The Veteran stated that he "wore oxygen 
at night" and was diagnosed with a respiratory condition in 
1992.  The impression was sleep apnea, among other conditions.  
Based on a "literature search," the examiner concluded that it 
was "less likely than not" that the Veteran's sleep apnea was 
secondary to his service-connected Behcet's syndrome.

The Veteran's history of hyperlipidemia and diabetes mellitus was 
noted at the time of the VA hypertension examination.  The 
Veteran's blood pressure was interpreted to be 153/88.  The 
impression was essential hypertension, hyperlipidemia, and 
obesity, among other conditions.  Upon VA examination for the 
Veteran's diabetes mellitus, the examiner noted that the 
Veteran's past medical history was significant for hypertension 
and diabetes mellitus, among other conditions.  The Veteran 
reported that he controlled his diabetes mellitus only through 
exercise.  The examiner diagnosed the Veteran as having "type II 
diabetes mellitus, on diet only, blood sugars controlled."  The 
examiner also noted that the Veteran had poorly controlled 
hypertension, hyperlipidemia, Behcet's syndrome, and morbid 
obesity.  The examiner opined that the Veteran's diabetes 
mellitus was likely related to a "metabolic syndrome," rather 
than his Behcet's syndrome.  This "metabolic syndrome" was 
manifested by hypertension, diabetes mellitus, abdominal obesity, 
and hyperlipidemia.

In November 2008, VA requested numerous expert Veteran's Health 
Administration (VHA) medical opinions from VA physicians in 
connection with the Veteran's claims.  These physicians reviewed 
the Veteran's claims file and conducted medical literature 
searches prior to rendering the requested opinions.  

According to a VA chief of nephrology, there was no evidence to 
show that the Veteran had hypertension in service or within one 
year after discharge from service.  The chief nephrologist also 
noted that the Veteran's Behcet's syndrome caused physical 
inactivity which invariably led to weight gain.  Based on his 
professional opinion and review of the claims file, the chief 
nephrologist concluded that the consequences of the Veteran's 
Behcet's syndrome, "especially the weight gain, do appear to be 
linked to his current hypertension."  

According to a VA chief of rheumatology, it was "highly 
unlikely" that the Veteran's sleep apnea, hypertension, and 
diabetes mellitus were "directly caused" by his service-
connected Behcet's syndrome given the absence of medical 
literature linking these conditions to Behcet's syndrome.  On the 
other hand, the chief rheumatologist concluded that it was 
"highly likely" that the sleep apnea, hypertension, and 
diabetes mellitus were permanently aggravated or worsened by the 
Behcet's syndrome.  In support of these conclusions, the chief 
rheumatologist pointed out that obesity was a side-effect of the 
Veteran's treatment (i.e., Prednisone) for Behcet's syndrome, and 
that obesity also led to sleep apnea, hypertension, and diabetes 
mellitus.  The chief rheumatologist also indicated the following 
dates of aggravation: sleep apnea (2003); hypertension (1993); 
and diabetes mellitus (2002).    

With regard to the Veteran's sleep apnea claim, a VA 
pulmonologist also noted that sleep apnea "is correlated with 
obesity" and that treatment of the Veteran's Behcet's syndrome 
with corticosteroids led to "a 100 lb weight gain."  The 
pulmonologist further stated:

It is as likely as not that the disorder 
[sleep apnea] was caused by the weight 
gain from steroid treatment for the 
Behcet's; the disorder was with medical 
certainty worsened with every increment 
of weight gain from the long course of 
steroid therapy.

With regard to the Veteran's diabetes mellitus claim, a VA 
chief of endocrinology noted that the Veteran was diagnosed 
with diabetes in 2002.  Consequently, the chief endocrinologist 
concluded that the Veteran's diabetes mellitus was neither 
manifest during service or within one year after discharge from 
service.  The chief endocrinologist also indicated that the 
Veteran had numerous risk factors for diabetes mellitus, to 
include a family history of the condition, obesity, and 
Prednisone therapy for treatment of his Behcet's syndrome.  
Although the chief endocrinologist's review of pertinent 
medical literature found no association between Behcet's 
syndrome and diabetes, he noted that Prednisone therapy "can 
bring out or exacerbate obesity."  The chief endocrinologist 
further noted that given the link between obesity and diabetes 
mellitus, "it is at least as likely as not that the 
[Veteran's] diabetes mellitus is related to the prednisone 
therapy for the patient's Behcet's Syndrome."    

The Veteran also submitted numerous articles and abstracts 
that described Behcet's syndrome and the effects of this 
condition.  These articles and abstracts were reviewed and 
associated with the claims file.  

This evidence, however, does not have bearing on the issue on 
appeal.  See 38 C.F.R. § 20.1304(c) (2008).  Specifically, 
these articles are too general in nature to provide, alone, 
the necessary evidence to show that the Veteran's 
hypertension, sleep apnea, or diabetes mellitus were related 
to his period of active service either on a direct or 
secondary basis.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The medical treatise, textbook, or article must 
provide more than speculative, generic statements not 
relevant to the Veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Here, these articles do not address the facts of the 
Veteran's specific case.  Thus, the Board concludes that 
these articles do not show that the Veteran's hypertension, 
sleep apnea, or diabetes mellitus were related to his period 
of active service either on a direct or secondary basis.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection on a direct basis for hypertension, sleep apnea, or 
diabetes mellitus.  The Veteran's STRs are negative for a 
diagnosis of or treatment for these conditions in service, and 
there is no evidence that he was treated for or diagnosed with 
hypertension or diabetes mellitus within one year after discharge 
from service.  Rather, the first pertinent medical evidence of 
record documenting these conditions is many years after discharge 
from service.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
this case, the lapse of years between service and the first 
evidence of hypertension, sleep apnea, or diabetes mellitus 
is evidence against the Veteran's claim.  Furthermore, 
although the Veteran had hypertension, sleep apnea, and 
diabetes mellitus during the pendency of this claim, there is 
no competent, probative medical evidence of record linking 
these disabilities to the Veteran's period of active service 
on a direct basis.

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  Here, the Veteran is capable of observing 
symptoms of hypertension, sleep apnea, or diabetes mellitus, 
but he is not competent (i.e., professionally qualified) to 
offer an opinion as to the cause of these conditions.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's hypertension, sleep apnea, or 
diabetes mellitus to service on a direct basis would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2008).  As previously 
stated, entitlement to direct service connection requires a 
finding that there is a current disability that has a 
relationship to an in-service injury or disease.  

In this case, there is competent medical evidence showing 
diagnoses of hypertension, sleep apnea, and diabetes 
mellitus, but there is no competent, probative medical 
evidence to link these conditions, which occurred many years 
after discharge from service, to the Veteran's period of 
active service.  Accordingly, the Board concludes that the 
Veteran's claim of service connection for hypertension, sleep 
apnea, and diabetes mellitus must be denied on a direct 
and/or presumptive basis.

While the Veteran is not entitled to service connection on a 
direct and/or presumptive basis, the Board must examine his 
claims for service connection on a secondary basis.  In 
particular, the Veteran contends that his hypertension, sleep 
apnea, and diabetes mellitus are secondary to the service-
connected Behcet's syndrome.  Here, the competent, probative 
medical evidence of record enables a finding that the 
Veteran's currently diagnosed hypertension, sleep apnea, and 
diabetes mellitus are caused by his service-connected 
Behcet's syndrome.  

The Board acknowledges that there are competing medical 
opinions in this instance offering different conclusions as 
to whether the Veteran's disabilities are secondary to his 
service-connected Behcet's syndrome.  The Board notes that 
the March 2003 VA examiner found no relationship between the 
Veteran's Behcet's syndrome and his hypertension, sleep 
apnea, or diabetes mellitus based on a review of Harrison's 
Principles of Internal Medicine.  

The Board, however, finds that the November 2008 VHA expert 
opinions offered by a VA chief nephrologist, chief 
rheumatologist, chief endocrinologist, as well as a 
pulmonologist to be highly probative evidence on the issue of 
secondary service connection.  

In particular, each of the physicians by virtue of their 
respective titles are chiefs or specialists in their 
respective fields of nephrology, rheumatology, endocrinology, 
and pulmonology, and as such, they possess significant 
knowledge and skill in analyzing data and drawing medical 
conclusions.  In addition, the Board notes that the VA expert 
opinions were based on a thorough review of the claims file 
as well as a review of pertinent medical literature.  
Moreover, the Board points out that each of the opinions 
requested linked the Veteran's hypertension, sleep apnea, or 
diabetes mellitus to his service-connected Behcet's syndrome 
(and specifically to the medications used to treat this 
condition).  The Board also notes that the November 2008 
expert opinions are more detailed and thorough than the March 
2003 VA opinion.  The November 2008 expert opinions are also 
consistent with the private opinions offered by Drs. Hammoudi 
and Bash.  

Thus, the Board finds that the Veteran is entitled to service 
connection for hypertension, sleep apnea, and diabetes 
mellitus on a secondary basis.  Accordingly, service 
connection for hypertension, sleep apnea, and diabetes 
mellitus is granted, subject to the law and regulations 
governing payment of monetary benefits.  

II.  Asthma

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.  

See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting 
injury or disease will be considered to have been aggravated 
by active . . . service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease."

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. §§ 3.303(c), 3.304(b) (2008); 
see also Crowe v. Brown, 7 Vet. App. 238 (1994).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The Veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2008).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  
Diseases of allergic etiology, including bronchial asthma, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2008).

STRs associated with the Veteran's claims file show that he 
was afforded a clinical evaluation and physical examination 
in January 1986 prior to entering service. A notation on the 
Veteran's clinical evaluation noted that he had a history of 
asthma.  The Veteran described his health as "good," but 
provided a medical history in which he admitted to having 
asthma.  An Applicant Medical Prescreening Form indicated 
that the Veteran took Primatene Mist for asthma and 
bronchitis and that he last had asthma at age 11.  
        
Associated with the Veteran's claims file is a letter from W. 
Greenberg, M.D. dated February 1986.  Dr. Greenberg noted 
that the Veteran was a patient of his from July 1979 through 
December 1981.  During that time, the Veteran was treated 
with bronchodilator medications for allergy symptoms.  Dr. 
Greenberg stated that the Veteran "has never had an asthma 
attack," but that he was treated for occasional wheezing, 
upper respiratory infections, and seasonal allergies.  

Also included in the Veteran's claims file is a letter from 
E. Havilopoulos, M.D. dated February 1986.  Dr. Havilopoulos 
stated that the Veteran was successfully treated for a 
"respiratory problem, wheezing" with Marax in May 1976.  
Dr. Havilopoulos noted that the Veteran had not been seen in 
the office since November 1979.

The Veteran was subsequently diagnosed with and treated for 
transverse myelitis in May 1986.  Shortly thereafter, the 
Veteran appeared before a Physical Evaluation Board (PEB).  
The Veteran was given a clinical evaluation and physical 
examination at that time, which was negative for respiratory 
abnormalities.  The Veteran was placed on the temporary 
disability retirement list (TDRL).  He was afforded multiple 
TDRL examinations during the period November 1987 to December 
1990.  No respiratory abnormalities were found at that time.  
In December 1990, the Veteran appeared before another PEB and 
was found to be unfit for further military duty as a result 
of his transverse myelitis.  He was permanently retired at 
that time.

The first pertinent post-service treatment record is dated 
September 1993.  The Veteran was given a VA general medical 
examination (GME) at that time and provided a medical history in 
which he admitted having asthma as a child.  For the past year, 
the Veteran also reported having recurrent wheezing and 
productive cough.  He was treated by a private physician and 
diagnosed as having asthmatic bronchitis.  At the time of the 
examination, the Veteran used a Ventolin inhaler.

In March 2003, the Veteran also underwent a series of VA C&P 
examinations in connection with the numerous claims.  The 
Veteran stated at that time that he had childhood asthma, 
which resolved for a period of time and then resurfaced.  The 
Veteran indicated that he used an Albuterol inhaler (i.e., 
two puffs, four times per day, as needed) for shortness of 
breath.  The Veteran's lungs were clear with good, 
symmetrical ventilation.  No wheezes, rhonchi, or rales were 
noted.  The impression was bronchial asthma.  The Veteran 
stated that he used a Bi-Pap machine while sleeping.  The 
impression was sleep apnea.  After reviewing Harrison's 
Principles of Internal Medicine, the examiner concluded that 
there was no relationship between the Veteran's Behcet's 
syndrome and his asthma.

Associated with the claims file is a private opinion dated 
May 2004 from D. Hammoudi, M.D.  Dr. Hammoudi reviewed 
medical records for the period beginning in 1997 and 
concluded that the Veteran's Behcet's syndrome was the 
"primary factor" for his asthma.  Similarly, in an opinion 
dated May 2004, C. Bash, M.D. concluded that the Veteran's 
asthma was "likely" secondary to the Veteran's 
gastroesophageal reflux disease (GERD).  Dr. Bash cited to 
medical literature (i.e., Theodoropoulos, 2002) in support of 
this contention.  It is noted that the Veteran's hiatal 
hernia with GERD was service-connected as part of the 100 
percent rating assigned for Behcet's syndrome.  See January 
2003 rating decision (granting service connection for hiatal 
hernia with GERD).

The Veteran was also afforded a series of VA C&P examinations 
in March and April of 2005 in connection with numerous 
claims.  The Veteran indicated at the time of the respiratory 
examination that he was diagnosed as having asthma 
approximately five to ten years ago.  The Veteran 
specifically denied having asthma as a child.  PFTs 
administered at that time were interpreted to show a mild 
obstructive disease with no evidence of reversibility.  The 
Veteran also reported wheezing, shortness of breath, and 
coughing.  The Veteran stated that he "wore oxygen at 
night" and was diagnosed with a respiratory condition in 
1992.  The impression was asthma and sleep apnea.  Based on a 
"literature search," the examiner concluded that it was 
"less likely than not" that the Veteran's asthma was 
secondary to his Behcet's syndrome.  Rather, the examiner 
opined that it was "more likely than not" that the 
Veteran's asthma was exacerbated by his GERD.

In November 2008, VA requested numerous expert VHA medical 
opinions from VA physicians in connection with the Veteran's 
claim.  These physicians reviewed the claims file and conducted 
medical literature searches prior to rendering these opinions.

A VA pulmonologist stated that the Veteran's asthma existed prior 
to service because it was noted on his enlistment examination.  
The pulmonologist also pointed out that the Veteran admitted to 
having childhood asthma in at least two subsequent examinations.  
The pulmonologist further opined that there was no evidence that 
the Veteran's asthma was made worse by his period of active 
service.  In support of this contention, the pulmonologist 
indicated that an April 2005 spirometry test was normal.  
Similarly, a VA chief rheumatologist indicated that is was 
"highly unlikely" that the Veteran's asthma was the result of 
his service-connected Behcet's syndrome given the absence of 
medical literature linking asthma to Behcet's syndrome.  The 
chief rheumatologist further stated that it was "highly 
unlikely" that the asthma was permanently aggravated or worsened 
by the Behcet's syndrome.   
The Board notes that the presumption of soundness applies in 
this case and it has not been rebutted based on the evidence 
of record.  With regard to the issue of whether the Veteran's 
asthma existed prior to service, the Board finds that the 
totality of the medical evidence does not constitute clear 
and unmistakable evidence of such a conclusion.  The Board 
notes that the November 2008 VA pulmonologist opined that the 
Veteran's asthma existed prior to service because it was 
noted on his enlistment examination.  However, as discussed 
above, the fact that the history of a condition is "noted" 
upon enlistment, without supporting medical evidence, is 
insufficient to rebut the presumption of soundness.  See 
Crowe, supra.  The Veteran also provided conflicting reports 
about the alleged date of onset of his asthma.  Since the 
presumption of soundness applies in this case, the Board will 
proceed to evaluate the Veteran's claim on direct and 
secondary bases.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for asthma on either a direct or secondary basis.  
The Veteran's STRs note a history of asthma, but he was 
neither diagnosed with nor treated for asthma in service.  
The first pertinent post-service treatment note documenting 
asthma is dated many years after discharge from service.  The 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson, supra.  In this case, the lapse of years 
between service and the first evidence of asthma is evidence 
against the Veteran's claim.  Furthermore, although the 
Veteran had diagnosed asthma during the pendency of this 
claim, there is no competent, probative medical evidence of 
record linking this disability to the Veteran's period of 
active service on a direct basis.

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno and 
Buchanan, supra.
However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu and Jandreau, supra.  Here, the Veteran is 
capable of observing symptoms such as wheezing or shortness 
of breath, but he is not competent (i.e., professionally 
qualified) to offer an opinion as to the cause of his asthma.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's asthma to service on a direct 
basis would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  As 
previously stated, entitlement to direct service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent medical evidence showing a 
diagnosis of asthma, but there is no competent, probative 
medical evidence to link this disease, which occurred many 
years after discharge from service, to the Veteran's period 
of active service.  Accordingly, the Board concludes that the 
Veteran's claim for service connection must be denied on a 
direct basis.

While the Veteran is not entitled to service connection for 
asthma on a direct basis, the Board must examine his claim of 
service connection for asthma on a secondary basis.  In 
particular, the Veteran contends that his asthma is secondary 
to the service-connected Behcet's syndrome.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.  

Here, the competent, probative evidence of record enables a 
finding that the Veteran's currently diagnosed asthma is 
caused by his service-connected Behcet's syndrome because the 
medical evidence is in relative equipoise.

A careful review of the evidence of record revealed 
conflicting medical opinions regarding the relationship 
between the Veteran's asthma and his service-connected 
Behcet's syndrome.  For instance, private medical opinions 
dated May 2004 from Drs. Hammoudi and Bash concluded that 
there was a relationship between the Veteran's service-
connected Behcet's syndrome and his asthma.  In reaching this 
conclusion, Drs. Hammoudi and Bash reviewed the Veteran's 
"medical records" and cited to specific medical literature.  
On the other hand, VA medical opinions dated March 2003, 
April 2005, and November 2008 found essentially no 
relationship between the Veteran's service-connected Behcet's 
syndrome and his asthma.  In reaching this conclusion, the VA 
examiners reviewed the Veteran's claims file and cited to 
specific medical literature.  

Where, as here, there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
Veteran.  Thus, resolving all reasonable doubt in favor of 
the Veteran, the Board finds that the Veteran is entitled to 
service connection for asthma on a secondary basis.  
Accordingly, service connection for asthma is granted subject 
to the law and regulations governing payment of monetary 
benefits.  

III.  Shingles

STRs associated with the Veteran's claims file showed that he 
was afforded a clinical evaluation and physical examination 
in January 1986 prior to entering service.  No skin or 
lymphatic abnormalities were noted on the clinical 
evaluation.  The Veteran described his health as "good," 
and provided a medical history in which he specifically 
denied ever having skin diseases.  

The Veteran was subsequently diagnosed with and treated for 
transverse myelitis in May 1986.  Shortly thereafter, the 
Veteran appeared before a Physical Evaluation Board (PEB).  
The Veteran was given a clinical evaluation and physical 
examination at that time, which was negative for any skin or 
lymphatic abnormalities.  He was placed on the temporary 
disability retirement list (TDRL).  The Board notes that the 
Veteran was afforded multiple TDRL examinations during the 
period November 1987 to December 1990.  No skin or lymphatic 
abnormalities were found at that time.  In December 1990, the 
Veteran appeared before another PEB and was found to be unfit 
for further military duty as a result of his transverse 
myelitis.  He was permanently retired at that time.

The first pertinent post-service treatment note is dated 
February 2003, nearly 17 years after discharge from service.  
The Veteran was treated at a VA medical facility at that time 
for shingles.  

The Veteran was afforded a VA C&P examination in connection 
with the current claim in March 2003.  The examiner reviewed 
the Veteran's claims file and noted that he was diagnosed 
with and treated for Behcet's syndrome.  The examiner noted 
that the Veteran had a variety of skin diseases, including 
oral and genital ulcerations as a result of the Behcet's 
syndrome.  The Veteran indicated that the onset of his 
shingles was December 2002.  The impression was Behcet's 
syndrome with skin and mouth lesions, as well as shingles, 
among other conditions.  After consulting Harrison's 
Principles of Internal Medicine, the examiner concluded that 
Behcet's syndrome was "self-limiting" and showed no 
relationship to shingles.  Rather, the examiner noted that 
shingles was caused by the herpes zoster virus and the 
invasion of nerve endings.

Also associated with the Veteran's claims file is a private 
medical opinion dated May 2004 by D. Hammoudi, M.D.  Dr. 
Hammoudi reviewed the Veteran's medical records for the 
period beginning in 1997 and concluded that the Veteran's 
Behcet's syndrome was the "primary factor" for his 
shingles.  

The Veteran was also afforded another VA C&P examination in 
connection with this claim in March 2005.  The examiner noted 
that the Veteran's past medical history was significant for 
both Behcet's syndrome and shingles.  The Veteran's Behcet's 
syndrome was characterized by oral and genital ulcerations as 
well as folliculitis of the skin.  The examiner noted that 
the Veteran took Gabapentin for pain secondary to his 
shingles.  Upon physical examination, the examiner observed 
no evidence of active shingles-related lesions or scars.  The 
impression was history of shingles, among other conditions.  
The examiner further opined:

In my requested medical opinion, this 
claimant's above mentioned 
dermatological manifestations are 
related to his Behget's syndrome except 
the shingles.  In my requested medical 
opinion the shingles are caused by the 
herpes infection and they are not 
related to the Behget's syndrome.  He 
has no acute herpetic lesions anywhere 
on his body at present.

The Veteran also submitted numerous articles and abstracts 
that described Behcet's syndrome and the effects of this 
condition.  These articles and abstracts were reviewed and 
associated with the claims file.  

This evidence, however, does not have bearing on the issue on 
appeal.  See 38 C.F.R. § 20.1304(c).  As noted above, these 
articles are too general in nature to provide, alone, the 
necessary evidence to show that the Veteran's shingles were 
related to his period of active service either on a direct or 
secondary basis.  See Sacks, supra.  The medical treatise, 
textbook, or article must provide more than speculative, 
generic statements not relevant to the Veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  See Wallin, supra.  Here, 
these articles do not address the facts of the Veteran's 
specific case.  Thus, the Board concludes that these articles 
do not show that the Veteran's shingles were related to his 
period of active service either on a direct or secondary 
basis.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for shingles on either a direct or secondary 
basis.  The Veteran's STRs were negative for a diagnosis of 
or treatment for shingles.  The earliest post-service 
evidence of shingles is dated February 2003, many years after 
discharge from service.  The Federal Circuit has determined 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson, supra.  In 
this case, the lapse of almost two decades between service 
and the first evidence of shingles is evidence against the 
Veteran's claim.  Furthermore, although the Veteran had 
shingles during the pendency of this claim, there is no 
competent, probative medical evidence of record linking this 
disability to the Veteran's period of active service on a 
direct or secondary basis.

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno and 
Buchanan, supra.
However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu and Jandreau, supra.  Here, the Veteran is 
capable of observing symptoms such as skin lesions, but he is 
not competent (i.e., professionally qualified) to offer an 
opinion as to the cause of his shingles.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's shingles to service on a 
direct basis would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing a diagnosis of shingles, but there is no competent, 
probative medical evidence to link this disease, which 
occurred many years after discharge from service, to the 
Veteran's period of active service.  Accordingly, the Board 
concludes that the Veteran's claim for service connection 
must be denied on a direct basis.

While the Veteran is not entitled to service connection for 
shingles on a direct basis, the Board must examine his claim 
of service connection for shingles on a secondary basis.  In 
particular, the Veteran contends that his shingles are 
secondary to the service-connected Behcet's syndrome.  

The Board notes that there is conflicting evidence of record 
concerning the issue of secondary service connection.  While 
it may not reject a favorable medical opinion based on its 
own unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

The Veteran was afforded VA examinations in March 2003 and 
March 2005 in connection with this claim and indicated during 
the March 2003 VA examination that the onset of his shingles 
was December 2002.  After reviewing the Veteran's claims file 
and consulting Harrison's Principles of Internal Medicine, 
the March 2003 VA examiner concluded that Behcet's syndrome 
was "self-limiting" and showed no relationship to shingles.  
Rather, the examiner noted that shingles was caused by the 
herpes zoster virus and the invasion of nerve endings.

Similarly, a different VA examiner diagnosed the Veteran as 
having a history of shingles, among other conditions, in 
March 2005.  That examiner concluded that the Veteran's 
shingles were caused by a herpes infection and were not 
related to the service-connected Behcet's syndrome.  In 
support of this conclusion, the examiner reviewed the 
Veteran's claims file and electronic records, and also noted 
that there was no evidence of acute herpetic lesions anywhere 
on the Veteran's body at the time of the examination.   

By way of contrast, a private medical opinion dated May 2004 
from Dr. Hammoudi concluded that the Veteran's Behcet's 
syndrome was the "primary factor" for the shingles.  In 
reaching this conclusion, Dr. Hammoudi reviewed the Veteran's 
medical records for the period beginning in 1997 and stated 
that "[o]ver 4000 articles are available on the OVID or 
Medline, related to [the Veteran's] conditions and the 
complications that [he] is going through."  However, Dr. 
Hammoudi failed to cite to specific evidence of record and 
did not identify the titles or authors of any of the claimed 
4,000 scholarly articles purportedly available to support his 
conclusion that the Veteran's Behcet's syndrome was the 
"primary factor" for his shingles.  The Board also observes 
that Dr. Hammoudi provided no more than a cursory statement 
with little additional commentary to support his contention.

In light of the medical opinions discussed above, the Board 
finds the VA medical opinions, especially the March 2003 
opinion, to be highly probative evidence regarding the issue 
of secondary service connection.  The March 2003 VA examiner 
reviewed the Veteran's claims file and identified a scholarly 
medical text to support the contention that the Veteran's 
Behcet's syndrome was a self-limiting disease with no link to 
shingles.  Instead, the examiner indicated that shingles was 
caused by the herpes zoster virus and the invasion of nerve 
endings.

In summary, there is no evidence to show a diagnosis of or 
treatment for shingles in service.  The Veteran's shingles 
were not diagnosed until many years after service.  Moreover, 
the weight of the probative evidence is against finding that 
the Veteran's shingles are proximately due to, the result of, 
or aggravated by his service-connected Behcet's syndrome.  
Accordingly, the Veteran's claim is denied.  

IV.  Hyperlipidemia and Obesity

The Veteran also contends that his hyperlipidemia and obesity 
are related to service or are secondary to his service-
connected Behcet's syndrome.  In this case, the Board notes 
that while the Veteran's STRs are negative for any diagnosis 
of or treatment for hyperlipidemia or obesity, these 
conditions are well-documented in post-service medical 
evidence of record.  See September 1993 VA GME Report and 
March 2003 VA C&P Examination Report.  The Board is also 
aware that there is competent, probative medical evidence of 
record linking these conditions to the Veteran's service-
connected Behcet's syndrome on a secondary basis.  See March 
2003 VA C&P Examination Report; May 2004 Report by D. 
Hammoudi, M.D.; and 2008 VHA Rheumatology Opinion.

However, neither obesity nor hyperlipidemia are conditions 
for which service connection can be granted.  See generally 
38 C.F.R. Part 4 (VA Schedule for Rating Disabilities).  
Under applicable VA regulations, the term "disability" 
refers to the average impairment in earning capacity 
resulting from diseases or injuries encountered as a result 
of or incident to military service.  38 C.F.R. § 4.1; See 
also Allen, 7 Vet. App. at 448.  

"Hyperlipidemia" is defined as "a general term for 
elevated concentrations of any or all of the lipids in the 
plasma, such as hypertriglyceridemia, hypercholesterolemia, 
and so on."  Dorland's Illustrated Medical Dictionary 883 
(30th ed. 2003).  VA has in the past determined that 
hyperlipidemia is a test result, and is not, in and of 
itself, a disability for which compensation is warranted.  
See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  

Similarly, VA's rating schedule does not contemplate a 
separate disability rating for obesity or hyperlipidemia and 
there exists no statutory or legal guidance to allow for such 
a consideration.  In this case, obesity is as an underlying 
symptom of a ratable disease or injury.  

For instance, the Veteran's diagnosis of and treatment for 
obesity is well-documented, particularly in the context of 
his treatment for hypertension, sleep apnea, and diabetes 
mellitus, or as an unfortunate side-effect of the 
corticosteroids used to manage the Veteran's Behcet's 
syndrome.  See November 2008 VHA opinions.  In this case, the 
Board has already awarded service connection for 
hypertension, sleep apnea, diabetes mellitus, and asthma, to 
include as secondary to the service-connected Behcet's 
syndrome.  

Accordingly, service connection for hyperlipidemia or obesity 
on either a direct or secondary basis is not warranted.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

With regard to the Veteran's claims of entitlement to service 
connection for hypertension, sleep apnea, diabetes mellitus, 
and asthma, to include as secondary to service-connected 
Behcet's syndrome, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any errors were committed with respect to either the 
duty to notify or the duty to assist, such errors were 
harmless and will not be further discussed.

With regard to the Veteran's claim of entitlement to service 
connection for hyperlipidemia, to include as secondary to 
service-connected Behcet's syndrome, the Board points out 
that this is not a condition for which VA compensation is 
payable.  Consequently, VCAA notice is not required because 
the issues presented involve claims that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

With regard to the Veteran's claims for service connection 
for shingles and obesity, to include as secondary to service-
connected Behcet's syndrome, the duty to notify and assist 
was not satisfied prior to the initial unfavorable decision 
on the claim by the AOJ.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

The VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the Veteran 
in April 2005 that fully addressed the required notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the claims for shingles and 
obesity on both direct and secondary bases and of the 
Veteran's and VA's respective duties for obtaining evidence.  
A March 2006 letter also informed the Veteran of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  

Although these notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of supplemental statement of the case issued 
in April 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication. 
 
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment records have been obtained.  
The Veteran's post-service treatment records have been 
obtained.  The Veteran was also afforded numerous VA 
examinations in conjunction with the current claims.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the Veteran's claims.  Therefore, no further 
assistance to the Veteran with the development of the 
evidence is required.




ORDER

Service connection for hypertension, as secondary to service-
connected Behcet's syndrome, is granted, subject to the law 
and regulations governing the payment of monetary benefits.

Service connection for sleep apnea, as secondary to service-
connected Behcet's syndrome, is granted, subject to the law 
and regulations governing the payment of monetary benefits.

Service connection for diabetes mellitus, as secondary to 
service-connected Behcet's syndrome, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Service connection for asthma, as secondary to service-
connected Behcet's syndrome, is granted, subject to the law 
and regulations governing the payment of monetary benefits.

Service connection for shingles, to include as secondary to 
service-connected Behcet's syndrome, is denied.

Service connection for hyperlipidemia, to include as 
secondary to service-connected Behcet's syndrome, is denied.

Service connection for obesity, to include as secondary to 
service-connected Behcet's syndrome, is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


